DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation of “during multi-stage rotors assembly” and “errors are propagated and accumulated” is indefinite as it doesn’t read as active steps.  In the claim, it is unclear if these steps are actively performed by the method claim or if they are steps done outside the breath of the method.  
Further, claim 1 recites “during multistage rotor assembly” then later  recites “an assembly process”.  Is this a different assembly process than the previously recited “during…assembly” limitations in the claim?
Claim 1 contains the trademark/trade name ISO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a standard limit  and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claim 1  recites mathematical concepts that is used to” 
    PNG
    media_image1.png
    843
    740
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    863
    653
    media_image2.png
    Greyscale
’”. Considering Prong 1 of the 101 analysis, the limitations in claim 1 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation and formula .    
Thus, the claim recites a set of mathematical algorithm steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formualtion steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea. Therefore Claim is not patent eligible. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Lee et al. (US 2019/0058376) disclose the rotor 220 should also be increased accordingly, and thus a size and weight of a product increase. For this reason, the thicknesses of the stator 210 and the rotor 220 increase relative to the gap between the stator 210 and the rotor 220, and thus the thicknesses may not be optimized easily by means of Equation 2. When the thickness (tr) of the rotor is smaller than the thickness (ts) of the stator, namely when the thickness difference (tr−ts) between the rotor and the stator is −0.7 mm (Case 01), it may be found that as the offset error increases, the maximum measurement error abruptly increases up to 0.9°, and the voltage transformation ratio also decreases greatly in comparison to the original voltage transformation ratio, as shown in FIG. 5a.
b) Reinert et al. (US 2017/0241168) disclose an embodiment provides a motor vehicle lock having a positioning element, especially a control shaft, and a drive unit for moving the positioning element, wherein the drive unit has a rotor and a stator, the stator having a coil arrangement and at least two magnetically conducting poles associated with the coil arrangement for conducting the magnetic field created by the coil arrangement, wherein the poles each time form, with the rotor, an axial air gap relative to the geometrical rotor axis, possibly in dependence on the rotor position, and a first segment of the coil arrangement with at least one coil and a second segment of the coil arrangement with at least one coil are offset axially relative to each other in regard to the geometrical rotor axis and arranged along the geometrical rotor axis on opposite sides of the rotor.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864